      Case 3:20-cv-00059-DPM Document 47 Filed 04/13/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

LISA RYAN MURPHY                                            PLAINTIFF

v.                       No. 3:20-cv-59-DPM

TONI BRADLEY, Warden, McPherson
Unit, ADC; LINDA LEWIS, Major,
McPherson Unit, ADC; JOHNNIE
SWIFT, Captain, McPherson Unit,
ADC; SHONDA FIELDS, Nurse;
DAVID KIZER, Nurse; BAKER, DON;
JUDY BAIZA, RN; JOSEPH HUGHES,
Doctor; BETTY HUTCHINSON, APN;
RORY GRIFFIN, Doctor; JEFFREY
STIEVE, Doctor; and JOHN
HERRINGTON, Warden                                      DEFENDANTS


                             JUDGMENT
     Murphy’s case is dismissed without prejudice.


                                       ________________________
                                       D.P. Marshall Jr.
                                       United States District Judge

                                       13 April 2021
